IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
LILLIAN GIBBONS,
Plaintiff, : Case No. 3:18cv189
vs. : JUDGE WALTER H. RICE

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS OF
UNITED STATES MAGISTRATE JUDGE (DOC. #14) IN THEIR ENTIRETY;
PLAINTIFF’S OBJECTIONS TO SAID JUDICIAL FILING (DOC. #15)
OVERRULED; JUDGMENT TO BE ENTERED IN FAVOR OF DEFENDANT
COMMISSIONER AND AGAINST PLAINTIFF, AFFIRMING COMMISSIONER’S
DECISION THAT PLAINTIFF WAS NOT DISABLED AND, THEREFORE, NOT
ENTITLED TO BENEFITS UNDER THE SOCIAL SECURITY ACT;
TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a decision of the
Defendant Commissioner denying Plaintiff's application for Social Security disability benefits.
On August 22, 2019, the United States Magistrate Judge filed a Report and Recommendations
(Doc. #14), recommending that the Commissioner's decision that Plaintiff was not disabled and,
therefore, not entitled to benefits under the Social Security Act be affirmed. Based upon reasoning
and citations of authority set forth in the Magistrate Judge’s Report and Recommendations (Doc.
#14), as well as upon a thorough de novo review of this Court’s file, including the Administrative

Transcript (Doc. #5), and a thorough review of the applicable law, this Court adopts the aforesaid
Report and Recommendations in their entirety and, in so doing, orders the entry of judgment in
favor of the Defendant Commissioner and against the Plaintiff, concluding that the
Commissioner’s decision that Plaintiff was not disabled and, therefore, not entitled to benefits
under the Social Security Act was supported by substantial evidence. The Plaintiff's Objections to
said judicial filing (Doc. #15) are overruled. Accordingly, the decision of the Defendant
Commissioner that Plaintiff was not disabled and, therefore, not entitled to benefits under the
Social Security Act is affirmed.

In reviewing the Commissioner’s decision, the Magistrate Judge’s task is to determine if
that decision is supported by “substantial evidence.” 42 U.S.C. § 405(g). Under 28 U.S.C.
§ 636(b)(1)(C), this Court, upon objections being made to the Magistrate Judge’s Report and
Recommendations, is required to make a de novo review of those recommendations of the report
to which objection is made. This de novo review, in turn, requires this Court to re-examine all the
relevant evidence, previously reviewed by the Magistrate Judge, to determine whether the findings
of the Secretary [now Commissioner] are supported by “substantial evidence.” Lashley v.
Secretary of Health and Human Services, 708 F.2d 1048, 1053 (6" Cir. 1983); Gibson v. Secretary
of Health, Education and Welfare, 678 F.2d 653, 654 (6" Cir. 1982). This Court’s sole function is
to determine whether the record as a whole contains substantial evidence to support the
Commissioner's decision. The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971), citing
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.2d 126 (1938);

Landsaw v. Secretary of Health and Human Services, 803 F.2d 211, 213 (6" Cir. 1986).
Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion. Richardson, supra, at 401. Ellis v. Schweicker, 739 F.2d 245, 248 (6" Cir.
1984). Substantial evidence is more than a scintilla, but only so much as would be required to
prevent a directed verdict (now judgment as a matter of law) against the Commissioner if this case
were being tried to a jury. Foster v. Bowen, 853 F.2d 483, 486 (6" Cir. 1988); NLRB v.
Columbian Enameling and Stamping Company, 306 U.S. 292, 300 (1939). To be substantial, the
evidence “must do more than create a suspicion of the existence of the fact to be established... [I]t
must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the
conclusion sought to be drawn from it is one of fact for the jury.” LeMaster v. Secretary of Health
and Human Services, 802 F.2d 839, 840 (6" Cir. 1986), quoting NLRB v. Columbian Enameling.
and Stamping Company, supra.

In determining whether the Commissioner’s findings are supported by substantial
evidence, the Court must consider the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6
Cir. 1978); Ellis, supra; Kirk v. Secretary of Health and Human Services, 667 F.2d 524, 536 (6"
Cir. 1984); Houston v. Secretary of Health and Human Services, 736 F.2d 365 (6" Cir. 1984);
Garner y. Heckler, 745 F.2d 383 (6" Cir. 1984). However, the Court may not try the case de novo,
resolve conflicts in evidence or decide questions of credibility. Garner, supra. The findings of the
Commissioner of Social Security and proceedings on Claimant’s application for social security
disability benefits are not subject to reversal merely because there exists in the record substantial
evidence to support a different conclusion. Buxton v. Halter, Commissioner of Social Security,

246 F.3d 762 (6™ Cir. 2001). If the Commissioner’s decision is supported by substantial evidence,
it must be affirmed. even if the Court as a trier of fact would have arrived at a different conclusion.

Elkins v. Secretary of Health and Human Services, 658 F.2d 437, 439 (6" Cir. 1981).

In addition to the foregoing, in ruling as aforesaid, this Court makes the following,
non-exclusive, observations:

1. Were this Court considering this matter de novo, as the trier of the facts, the result
herein may well have been different. However, on an appeal from the Commissioner’s decision of
non-disability, the issue is not whether the record contains substantial evidence of disability;
rather, the issue is whether the Commissioner’s decision of non-disability is supported by

substantial evidence. In this matter, the record is so supported.

WHEREFORE, based upon the aforesaid, this Court adopts the Report and
Recommendations of the United States Magistrate Judge (Doc. #14) in their entirety, having
concluded that the Commissioner’s decision that Plaintiff was not disabled and, therefore, not
entitled to benefits under the Social Security Act was supported by substantial evidence.
Plaintiff's Objections to said judicial filing (Doc. #15) are overruled. Judgment will be ordered
entered in favor of the Defendant Commissioner and against Plaintiff herein, affirming the
decision of the Defendant Commissioner that Plaintiff was not disabled and, therefore, not entitled

to benefits under the Social Security Act.

The captioned cause is hereby ordered terminated upon the docket records of the United

States District Court for the Southern District of Ohio, Western Division, at Dayton.
September 30, 2019 t tee Phe
WALTER H. RICE, JUDGE

UNITED STATES DISTRICT COURT

Copies to:

Counsel of record
